Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (US 2013/01347059 (provided in the IDS)).

3.	Addressing claims 16-17, Jo discloses a device for performing a method of non-invasive fragmentation of residual biomaterial after bone augmentation, the method including generating shock waves, applying the shock waves intraorally, and targeting the shock waves toward the residual biomaterial, the device allowing the application and/or targeting of a dental implantation area of the biomaterial with the shock waves intraorally, the device comprising a shock wave generator comprising (see Figs. 1, 3
a shock wave emitting part having a surface emitting the shock waves, optionally an acoustic lens, which focuses the shock waves (see Figs. 1, 3, [0049], [0063] and [0065-0068]; laser is capable of producing shock waves);
wherein the surface forms an angle of 25 to 90 degree with a rest of the device (see Figs. 1 and 3, 90 degree angle);
a device for performing a method of non-invasive fragmentation of residual biomaterial after bone augmentation, the method including generating pulsed shock waves, applying the pulsed shock waves intraorally, and targeting the pulsed shock waves toward the residual biomaterial, the device allowing the application and/or targeting of an implantation area of the biomaterial with pulsed shock waves intraorally, the device comprising
a pulsed shock wave generator comprising a shock wave emitting part having a surface emitting the pulsed shock waves (see Figs. 1, 3, 6, [0049], [0063] and [0065-0068]; laser is capable of producing shock waves; laser is the pulsed shock waves generator);
an acoustic lens, configured to focus the pulsed shock waves (see Figs. 1, 3, 6, [0049], [0063] and [0065-0068]; especially [0049]; a lens is used for both laser and acoustic; any lens is both acoustic lens and laser lens); and
an expandable distance holder, configured to allow adjustment of a focal point of the acoustic lens to a location of the residual biomaterial (see Fig. 6 and [0049]);

The device is capable of fragmenting residual biomaterial after bone augmentation. Examiner suggests use the language “configured to”. Examiner suggests amend the claims “a device configured to perform a method of non-invasive fragmentation of residual biomaterial after bone augmentation, the method including generating shock waves, applying the shock waves intraorally, and targeting the shock waves toward the residual biomaterial, the device allowing the application and/or targeting of a dental implantation area of the biomaterial with the shock waves intraorally, the device comprising a shock wave generator” and “a device configured to performing a method of non-invasive fragmentation of residual biomaterial after bone augmentation, the method including generating pulsed shock waves, applying the pulsed shock waves intraorally, and targeting the pulsed shock waves toward the residual biomaterial, the device allowing the application and/or targeting of an implantation area of the biomaterial with pulsed shock waves intraorally, the device”. Further, limitations “for performing a method of non-invasive fragmentation of residual biomaterial after bone augmentation, the method including generating shock waves, applying the shock waves intraorally, and targeting the shock waves toward the residual biomaterial, the device allowing the application and/or targeting of a dental implantation area of the biomaterial with the shock waves intraorally, the device comprising a shock wave generator” and “for performing a method of non-invasive fragmentation of residual biomaterial after bone augmentation, the method including generating pulsed shock waves, applying the pulsed shock waves intraorally, and targeting the pulsed shock waves toward the residual biomaterial, the device allowing the application and/or targeting of an implantation area of the biomaterial with pulsed shock waves intraorally, the device” is in the pre-ample and carry little weight examiner suggest amend these limitations into the body of the claims. 

Allowable Subject Matter

Claims 1-15 and 18-21 are allowed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0238755; US 2015/0044628; US 2012/0308956; US 2011/0207075 (see [0085]; laser produce shock wave); US 2010/0160838; US 2010/0160903; US 2008/0228112; US 2008/0003536; US 2006/0036194 and US 2004/0030326. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793